Citation Nr: 1441871	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-19 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an upper respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from April 1990 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2013, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the RO in Waco, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the Board's January 2014 remand, the Appeals Management Center (AMC) was directed to obtain the Veteran's updated VA treatment records and afford him a VA examination as to his claimed upper respiratory disorder. The AMC was then directed to readjudicate the claim in a Supplemental Statement of the Case (SSOC), sent to the Veteran. 

The AMC obtained the requested records, the Veteran underwent VA examination, and sufficient VA medical opinions were obtained. However, the AMC's July 2014 SSOC was returned by the post office, undelivered. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).

An August 2013 report of contact is of record indicating that the Veteran informed VA of an address change. It is possible that the address change was not completely processed by VA and the postal office's forwarding order expired by the time the July 2014 SSOC was mailed to the Veteran. In this regard, it remains unclear if the Veteran received the Board's January 2014 remand, as well as any other notices. 
Thus, on remand, the AMC should send the Veteran, at his current address, a copy of all correspondence dated after August 2013, specifically including copies of the January 2014 Board remand and the July 2014 SSOC. 

Accordingly, the case is REMANDED for the following action:

Send the Veteran, at his current address, a copy of all correspondence dated after August 2013, specifically including copies of the January 2014 Board remand and the July 2014 SSOC. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



